Citation Nr: 0716959	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-17 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to December 
1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The appeal is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


REMAND

The veteran's service medical records and service personnel 
records show that he was repeatedly treated for psychiatric 
complaints.  The diagnoses included anxiety reaction, 
adjustment disorder, schizoid personality disorder, and 
personality disorder.  The veteran was subsequently 
discharged due to unsatisfactory performance as a result of a 
diagnosed personality disorder.  The medical evidence of 
record shows that schizophrenia has been consistently 
diagnosed since December 2003.

The veteran claims that his schizophrenia was incurred in or 
aggravated by military service, to include as the result of a 
reported sexual assault and 2 incidents of head trauma.  The 
veteran's service medical records show that he was treated 
for head injuries in April 1989 and August 1989.  A September 
1989 service medical record shows that the veteran reported 
being sexually assaulted in April 1989.

In March 2005, the veteran was provided with a VA 
psychological evaluation to determine whether the personality 
disorder diagnosed in service was the earliest manifestation 
of his currently diagnosed schizophrenia.  After reviewing 
the claims file and conducting an examination, the examining 
psychologist diagnosed undifferentiated type schizophrenia, 
rule out psychotic disorder due to general medical condition 
(head trauma), and personality disorder (premorbid).  The 
examiner stated that the veteran's "[s]chizophrenia appears 
to have been preceded by personality disorder."  This 
implies that that veteran's personality disorder existed 
prior to, and not at the same time as, his schizophrenia.  
However, the examiner also stated that the veteran's 
schizophrenia was "aggravated by real or imagined sexual 
trauma."  The sexual trauma is a reference to the veteran's 
reported sexual assault in military service.  This implies 
that the veteran's schizophrenia existed in military service 
and increased in severity as a result of the sexual assault.  
This is inconsistent with the previous statement that the 
veteran's personality disorder preceded his schizophrenia.

The examiner also stated that specific to the psychotic 
disorder due to general medical condition,

regarding head trauma, regardless of 
which event resulted in injury, the 
veteran's change in behavior began while 
involved in the military and would thus 
be considered as an aggravation of said 
condition or injury.  Further, frontal 
damage to the head is often characterized 
by behavior change similar to that 
described by the veteran and people who 
observed the veteran.

While this indicates that a psychotic disorder may have been 
caused by head trauma in military service, the diagnosis was 
also of a "rule out" nature.  As a result, a "psychotic 
disorder due to general medical condition" has not been 
diagnosed for VA purposes.

The Board emphasizes that congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries within the meaning of 
applicable legislation" and, hence, do not constitute a 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2006).  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by a superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

There is medical evidence that the veteran has a 
psychological disorder which may have been incurred in or 
aggravated by military service.  However the medical evidence 
of record is not sufficiently clear to allow the Board to 
determine whether this psychological disorder was a 
personality disorder, schizophrenia, schizophrenia 
superimposed on a personality disorder, or some other 
psychological disorder of a different nature.  It is 
essential to the issue on appeal to determine whether or not 
the veteran's in-service psychological disorder was a purely 
congenital or developmental abnormality.  In addition, the 
medical evidence of record does not sufficiently state how 
the veteran's verified in-service head injuries and reported 
sexual assault relate to his in-service diagnosis of a 
personality disorder and his current diagnosis of 
schizophrenia.

Accordingly, the case is remanded for the following actions:

1.	The RO must return the veteran's claims 
file, along with a copy of this Remand, 
to the psychologist who conducted the 
March 2005 VA psychological examination.  
The psychologist must be requested to 
clarify whether the veteran's 
schizophrenia existed in-service or began 
after separation from service, and 
whether the veteran's personality 
disorder was aggravated in-service by a 
superimposed disease or injury, to 
specifically include the incidents of 
head trauma and the reported sexual 
assault.  A complete rationale for all 
opinions must be provided.  The 
examination report must be typed.

2.	Thereafter, veteran must be afforded a VA 
examination, conducted by a psychiatrist, 
to ascertain the etiology of any 
psychiatric disorder found.  The claims 
file and a copy of this Remand must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
this determination must be ordered.  
Thereafter, based upon review of the 
service medical records, service 
personnel records, and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
psychiatric disorder found is related to 
the veteran's period of military service.  
Specifically, the examiner must state 
whether the veteran's schizophrenia was 
incurred in or aggravated by military 
service and whether the veteran's in-
service diagnosis of a personality 
disorder was a misdiagnosis or an early 
manifestation of his currently diagnosed 
schizophrenia.  Furthermore, the examiner 
must state whether any congenital or 
developmental abnormality, to include a 
personality disorder, was aggravated 
in-service by a superimposed disease or 
injury, to specifically include the 
incidents of head trauma and the reported 
sexual assault.  The examiner must also 
state whether and how any other currently 
diagnosed psychiatric disorders are 
related to the veteran's period of 
military service.  If such determinations 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


